JUSTICE WOMBACHER, dissenting: I respectfully dissent from this court’s finding that defendant waived his right to an independent examination by an expert of his choice, as provided by section 3 — 804 of the Mental Health and Developmental Disabilities Code (Ill. Rev. Stat. 1985, ch. 911/2, par. 3 — 804). While the attorneys for the State and defendant, as well as the court, may have been unaware of this right of defendant, it does not necessarily follow that the defendant consciously and knowingly waived his rights. I would reverse and remand for a new hearing on the issue.